BOOCHEVER, Circuit Judge,
concurring.
I concur in the majority’s opinion. I write separately, however, to emphasize that this case does not call upon us to evaluate a complaint alleging that a school board assigned as required reading books with overt messages of racial hatred, such as those promoting the views of the Aryan Nation, the Ku Klux Klan, or similar hate groups, and that teachers did not discuss the books. A complaint alleging that the adoption of such texts violated Title VI may well present different issues which we need not consider in this case.